PER CURIAM.
Appended to this order is a complete compilation of the Florida Rules of Civil Procedure and all amendments, revisions or additions which have been made since July 1, 1957, adopted pursuant to the power vested in this Court by Article V of the Florida Constitution. This compilation and revision shall govern all proceedings within the scope of these rules after midnight September 30, 1962. This compilation and revision shall supersede all conflicting rules and statutes. All statutes not superseded hereby or in conflict herewith shall remain in effect as rules promulgated by the Supreme Court.
Adopted and approved by the Court en banc June 18th, 1962.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, DREW, THORNAL, O’CON-NELL and CALDWELL, JJ., concur.